Citation Nr: 9918997	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  94-11 073	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs
Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for service connected 
residuals, fracture of the fourth and fifth metatarsals with 
pes planus, longitudinal arch, left foot, currently rated 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from July 1978 to July 1984.  
In a December 1984 rating decision, the St. Petersburg, 
Florida Regional Office (RO) awarded service connection and 
assigned a noncompensable rating for residuals, fracture of 
the fourth and fifth metatarsals with pes planus, 
longitudinal arch, left foot (left foot fracture residuals).  
In an August 1989 rating decision, the St. Petersburg RO 
increased the rating for left foot fracture residuals to 20 
percent.  The claims folder was then transferred to the 
Boston, Massachusetts RO.  In an April 1992 rating decision, 
the Boston RO proposed reducing the disability rating for 
left foot fracture residuals to 10 percent, and the rating 
was reduced to 10 percent in an October 1992 rating decision.  
This appeal arose from the October 1992 rating decision.  In 
March 1996, the Board of Veterans' Appeals (Board) determined 
that the reduction of the disability rating for left foot 
fracture residuals to 10 percent was improper and the case 
was remanded for actions pursuant to the Board's decision.  
The claims folder was transferred to the Atlanta, Georgia RO, 
and a 20 percent rating was assigned for left foot fracture 
residuals.  Accordingly, the issue on appeal is as stated on 
the title page.  


REMAND

In its March 1996 decision, the Board noted that the (Boston) 
RO had relied upon the report of a January 1992 VA medical 
examination of the veteran as a basis for the reduction of 
the disability rating for left foot fracture residuals.  The 
Board concluded that the January 1992 VA examination was 
inadequate, and the remand portion of the decision directed 
additional evidentiary development, to include VA orthopedic 
or podiatric examination, and neurological examination to 
evaluate the severity of the veteran's left foot disability.  
The examiners were directed to provide specific information 
about the left foot disability relating to disability rating 
criteria.  The neurologic examiner was directed to determine 
whether the veteran has a left foot neuroma and the 
manifestations and severity of same.  

The United States Court of Veterans Appeals (since March 1, 
1999, the United States Court of Appeals for Veterans Claims 
or Court) has held in Stegall v. Brown, 11 Vet. App. 268, 271 
(1998), that a remand by the Court or the Board imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  In this case, following the March 1996 decision 
and remand, the veteran was afforded a VA examination of the 
feet and peripheral nerves in August 1996.  The examiner 
reported that the left foot exhibited no swelling, deformity, 
or scars, and added that neurological examination showed 
intact nerves without any neuralgia or neuroma evident.  
However, the examiner noted that the veteran's claims folder 
was not available for review in conjunction with the 
examination.  Accordingly, the RO afforded the veteran an 
additional VA examination in June 1997.  

On June 1997 VA orthopedic examination, the examiner reported 
that there were no deformities of the bones and joints of the 
veteran's feet.  However, the examiner did not comment, as 
directed by the remand portion of the March 1996 decision, on 
whether there was extreme tenderness of plantar surfaces of 
the feet, or marked inward displacement or severe spasm of 
the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  The examiner described 
movement of the veteran's toes, but did not indicate, as 
directed by the remand, whether there was limitation of 
motion of the left foot due to the disability at issue.  The 
examiner noted an area between the second and third 
metatarsal bones, which was slightly raised but was not a 
callus and more closely resembled soft tissue swelling 
without heat or fluctuation.  The diagnosis was post-
traumatic metatarsalgia of the left foot.  

Subsequent to the June 1997 VA orthopedic examination, 
records of treatment of the veteran's feet by Thomas D. Cain, 
D.P.M., dating from October 1997 to March 1998, were 
associated with the claims folder.  In October 1997, Dr. 
Cain, noted a large palpable soft tissue mass in the second 
and third interspaces of the left foot. The assessments 
included Morton's (neuroma) syndrome, left third interspace.  
In December 1997, Dr. Cain reported a palpable soft tissue 
mass in the third interspace of the left foot, which he 
believed was suggestive of neuroma.  The veteran's complaints 
of pain beneath the second metatarsal phalangeal joint of the 
left foot were thought to be secondary to a chronic hammertoe 
contracture.  Dr. Cain's assessments included Morton's 
neuroma syndrome, left foot, and hallux valgus and hammertoe 
deformity of the left foot.  Dr. Cain's March 1998 evaluation 
of the veteran's feet included an assessment of multiple 
congenital forefoot deformities, with the left worse than the 
right.  

In an April 1997 written statement, the veteran's 
representative observed that the record does not contain a 
report of a VA neurological examination.  Although the August 
1996 VA examination of the veteran was an examination of the 
veteran's feet and peripheral nerves, the examiner did not 
have an opportunity to review the claims folder in 
conjunction with the examination.  The RO recognized this 
deficiency and arranged for a subsequent VA examination of 
the veteran.  However, the subsequent VA examination (in June 
1997) was, on its face, confined to an orthopedic 
examination.  The examiner failed to make certain clinical 
findings related to the applicable disability ratings 
criteria, as directed by the remand, and no neurological 
examination was provided.  

Furthermore, while VA examiners in August 1996 and June 1997 
indicated that there were no left foot deformities, Dr. Cain 
identified multiple left foot deformities in March 1998.  VA 
examiners either found that there was no left foot neuroma 
(in August 1996) or failed to comment on the presence of a 
neuroma (in June 1997).  However, over the course of several 
months from October 1997 to March 1998, Dr. Cain treated a 
soft tissue mass (located in the third interspace of the left 
foot and also observed by the VA examiner in June 1997) which 
he diagnosed to be a neuroma.  

Under the circumstances, the claim is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
request that he furnish the full names of 
all health care providers, VA and 
private, who have treated the service-
connected left foot fracture residuals 
since June 1997, and any releases needed 
to obtain records of such treatment.  All 
records identified should be associated 
with the claims folder.  

2.  After all of the above records have 
been obtained, the veteran should be 
afforded the VA examinations described in 
the remand portion of the Board's March 
1996 decision in order to determine the 
severity of the service-connected left 
foot fracture residuals.  The RO and the 
examiners are instructed to comply with 
the directions contained in the remand 
portion of the March 1996 decision.  In 
that regard, a copy of this remand and 
the March 1996 decision and remand must 
be made part of the claims folder, and 
the claims folder should be made 
available to the examiners for review in 
conjunction with the examinations.  Such 
tests as the examiners deem necessary 
should be performed.  The clinical 
findings and reasoning which form the 
bases of the opinions should be clearly 
set forth.  The notice of VA examination 
sent to the veteran should be associated 
with the claims folder, and the notice 
should cite 38 C.F.R. § 3.655, advising 
him of the potential consequences of his 
failure to report for the examination.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the development 
requested is completed in full.  If the 
development is incomplete, appropriate 
corrective action is to be implemented.  
The RO should then review the claim to 
determine whether it may be granted.  If 
the claim remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given a reasonable opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed.  The purpose of this 
REMAND is to obtain additional information and ensure due 
process.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




